 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      NATHEL INTERNATIONAL, INC.,                        Case No. 1:18-cv-00729-LJO-SAB
10
                     Plaintiff,                          ORDER ADOPTING IN PART FINDINGS
11                                                       AND RECOMMENDATIONS
             v.
12
      VINCENT B. ZANINOVICH & SONS, INC.,                (ECF Nos. 8, 14, 15, 16, 18)
13
                     Defendant.
14

15
            On May 29, 2018, Plaintiff Nathel International, Inc. filed this action for breach of
16
     contract and under the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499 et
17
     seq., against Defendant Vincent B. Zaninovich & Sons, Inc. seeking declaratory judgment. (ECF
18
     No. 1.) On July 17, 2018, Defendant filed a motion to dismiss which was referred to a United
19
     States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. (ECF No. 9.)
20
            On September 18, 2018, the magistrate judge filed findings and recommendations
21
     (“F&Rs”). The F&Rs recommended Defendant’s motion to dismiss be granted in part and
22
     denied in part. Among other things, the F&Rs also recommended that the case be stayed
23
     pending resolution of parallel USDA proceedings. The F&Rs were served on the parties and
24
     contained notice that any objections were to be filed within fourteen (14) days from the date of
25
     service. The period for filing objections has passed and no objections have been filed.
26
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted
27
     a de novo review of this case. Having carefully reviewed the entire file, the Court adopts only
28


                                                     1
 1 certain aspects of the F&Rs. The Court agrees with the analysis at pages 18-22 of the F&Rs,

 2 wherein the magistrate judge recommends: (1) imposition of a discretionary stay in consideration

 3 of the pending USDA proceedings, even though, technically, the present action is the first filed;

 4 and (2) denial of Plaintiff’s request for discovery during the pendency of the stay. As for the

 5 other recommendations contained in the F&Rs pertaining to the motion to dismiss, the Court

 6 declines to adopt those recommendations. Among other things, at least one of the alternative

 7 jurisdictional analyses appears to be an issue of first impression. In light of the stay, the Court

 8 finds no reason to rule on the motion to dismiss. Imposition of a stay is justified in part based on

 9 judicial efficiency. That efficiency would not be served by ruling on the motion to dismiss at

10 this time.

11          Accordingly, IT IS HEREBY ORDERED that

12          1.     Defendant’s motion to stay this action to allow resolution of the pending USDA

13                 proceedings is GRANTED;

14          2.     This action is STAYED;

15          3.     The parties shall file a joint report on the status of the USDA proceedings within

16                 180 days or within 30 days of the conclusion of the USDA proceedings,

17                 whichever is sooner;

18          4.     Plaintiff’s motion for the Court to allow discovery during the stay of the

19                 proceedings is DENIED; and

20          5.     The motion to dismiss is DENIED WITHOUT PREJUDICE to its renewal, as

21                 appropriate, when the stay is lifted.

22
     IT IS SO ORDERED.
23

24      Dated:    October 26, 2018                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28


                                                     2
